Case: 2:20-cr-00062-SDM Doc #: 29 Filed: 01/25/21 Page: 1 of 2 PAGEID #: 85



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,                    :

               Plaintiff,                    :       Case No. 2:20-CR-62(1)

       vs.                                   :
                                                     JUDGE MORRISON
STEVEN G. ROSSER,                            :

               Defendant.                    :




             MOTION TO ALLOW DEFENDANT TO TRAVEL OUTSIDE OF THE
                        SOUTHERN DSTRCIT OF OHIO


       Now comes Defendant, by and through counsel, and respectfully requests that the

court allow him to travel outside of the Southern District of Ohio. Reasons for this

motion are explained in the below Memorandum in Support.




                                                     Respectfully submitted,



                                                     __/s/ Robert F. Krapenc___________
                                                     ROBERT F. KRAPENC (0040645)
                                                     150 East Mound Street
                                                     Suite 310
                                                     Columbus, Ohio 43215
                                                     Phone: (614) 221-5252
                                                     Fax: (614) 224-7101
                                                     Bob@Krapenclaw.com
                                                     Attorney for Defendant
Case: 2:20-cr-00062-SDM Doc #: 29 Filed: 01/25/21 Page: 2 of 2 PAGEID #: 86




                              MEMORANDUM IN SUPPORT


        Defendant Steven G. Rosser is currently on pre-trial supervision, with a jury trial

scheduled for March 8, 2021. Mr. Rosser has been compliant with the terms of pre-trial

release since the inception of this case in March, 2020.

        Defendant’s grandparents, who are both more than 80 years old, reside in the state

of Tennessee. Defendant requests permission to visit them at their residence, 2144

Cumberland City Road, Dover, Tennessee, from February 11, 2021 through February 15,

2021.


                                                           Respectfully Submitted,




                                                           __/s/ Robert F. Krapenc___________
                                                           ROBERT F. KRAPENC (0040645)
                                                           150 East Mound Street
                                                           Suite 310
                                                           Columbus, Ohio 43215
                                                           Phone: (614) 221-5252
                                                           Fax: (614) 224-7101
                                                           Bob@Krapenclaw.com
                                                           Attorney for Defendant




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing MOTION has been delivered via electronic

mail service to Counsel for all parties of record, this 25th day of January, 2021.

        .

                                                           __/s/ Robert F. Krapenc___________
                                                           ROBERT F. KRAPENC (0040645)
                                                           Attorney for Defendant
